DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 131-133, 135, 138-140, 204-206, 211, 213-214 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brain (US 20060124132) in view of Lowery (US 20090227885)  further in view of Baker (US 20130146056)
Regarding claim 131, Brain discloses: 
an elongate member (55) having a distal end (towards 57) (Fig 2) configured for insertion within a body lumen of a subject (paragraph 0047-0051) and a proximal end (towards 80) configured to extend from the subject (Fig 2), the elongate member (55) having a channel (interior of 55) configured for the delivery of a gas (paragraph 0050, 0053); 
a laryngeal mask (45) carried by the elongate member (55) and comprising a mask body (40) and an expandable member (“inflatable ring”) coupled to and peripherally extending around the mask body (paragraph 0048), the expandable member having a collapsed state and an expanded state and configured to be movable between the collapsed state and the expanded state by adjustment initiated externally of the subject (paragraph 0050-0053, 0062, 0071); and 
wherein the 
Brain is silent regarding a system for measuring cardiovascular data (abstract) configured to; a first sensor disposed on a surface of the elongate member; second and third sensors 
Lowery teaches a system for measuring cardiovascular data (abstract); a first sensor (42) disposed on a surface of the elongate member (paragraph 0034); second (24 or any of 26) and third sensors (24 or any of 26) disposed on a surface of the expandable member and configured to contact an internal surface of the body lumen of the subject when the expandable member is in its expanded state (paragraph 0031, 0039, 0041); wherein the second and third sensors are configured to (Examiner’s Note: “configured to” indicating functional language, i.e., capable of) contact tissue in proximity to the larynx when the expandable member is in its expanded state (paragraph 0026, 0030-0031, 0039, 0041, Lowery’s second and third sensors being capable of contacting tissue “in proximity to” the larynx as Lowery’s device is disclosed as being inserted in the subject’s airway and the sensors are disposed on Lowery’s expandable member that contact tissue when expanded); wherein the first, second, and third sensors are configured to provide information to generate waveforms representative to blood flow through one or more carotid arteries of the subject (paragraph 0004, 0030, 0037, 0052). Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output. 

Regarding 132, Brain is silent regarding comprising a processor configured to manipulate data received from at least the second and third sensors and the optical sensor, wherein the processor is configured to determine a stroke volume variation (SVV) of the subject based at least in part on data obtained by the second and third sensors and the optical sensor, and without the use of any data derived from intra-arterial blood pressure measurement.  
Lowery discloses further comprising a processor configured to manipulate data received from at least the second and third sensors, based at least in part on data obtained by the second and third sensors, and without the use of any data derived from intra-arterial blood pressure measurement (paragraph 0031, 0039, 0041).  Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
Baker teaches first optical sensor (12) and wherein the processor is configured to determine a stroke volume variation (SVV) of the subject (paragraph 0013, 0019-0022) and without the use of any data derived from intra-arterial blood pressure measurement (paragraph 0013, 0019-0022). Therefore, it would have been obvious at the time of the invention to modify Brain by Baker for the purpose of providing enhanced classification of respiratory efforts and respiratory stability based on a photo-plethysmographic signal

Lowery teaches first (42), second and third sensors (24 or any of 26). Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
Baker teaches wherein the processor is further configured to calculate a heart rate of the subject from at least one of photoplethysmographic data provided by the first optical-2-Application No.: 15/433,935 Filing Date:February 15, 2017sensor and an electrocardiogram signal and blood flow information provided by the first sensor (paragraph 0013, 0019, 0027, 0031-0032). Therefore, it would have been obvious at the time of the invention to modify Brain by Baker for the purpose of providing enhanced classification of respiratory efforts and respiratory stability based on a photo-plethysmographic signal.
Regarding claim 135, Brain is silent regarding wherein the first, second, and third sensors each comprise an electrode.  Lowery teaches wherein the first, second, and third sensors each comprise an electrode (paragraph 0031, 0034, 0039).  Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
Regarding claim 138, Brain is silent regarding wherein the optical sensor is configured to transmit multiple wavelengths of optical radiation into a tissue site of the subject and detect the 
Baker teaches wherein the first optical sensor is configured to transmit multiple wavelengths of optical radiation into a tissue site of the subject and detect the optical radiation after attenuation by pulsatile blood flow flowing within the tissue site so as to generate a sensor signal responsive to the detected optical radiation (paragraph 0013, 0019, 0027, 0031-0032).  Therefore, it would have been obvious at the time of the invention to modify Brain by Baker for the purpose of providing enhanced classification of respiratory efforts and respiratory stability based on a photo-plethysmographic signal.
Regarding claim 139, Brain discloses comprising a pressurization lumen coupled to the expandable member, wherein the expandable member comprises an inflatable member configured to be pressurized from a location adjacent the proximal end of the elongate member, such that an increase of internal pressure via fluid delivered through the pressurization lumen and into the inflatable member moves the expandable member away from its collapsed state and toward its expanded state (paragraph 0047-0048, 0051, 0053, 0062, 0065).  
Regarding claim 140, Brain discloses wherein the expandable member in its expanded state has a ring-shaped luminal area (Fig 3 and 7)
Regarding claim 204, Brain discloses wherein the ring- shaped luminal area has a generally oval shape (Fig. 3 and 7).  
Regarding claim 205, Brain is silent regarding wherein the first optical sensor comprises first and second light-emitting sources and at least one light detector.  Baker teaches wherein the first optical sensor comprises first and second light-emitting sources and at least one light detector (paragraph 0020). Therefore, it would have been obvious at the time of the invention to 
Regarding claim 206, Brain is silent. Lowery teaches second and third sensors (24 or any of 26). Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
Baker teaches wherein the processor is further configured to calculate SpO2 of the subject from at least one of photoplethysmographic data provided by the first optical sensor and an electrocardiogram signal and blood flow information provided by the first sensor (paragraph 0016-0021). Therefore, it would have been obvious at the time of the invention to modify Brain by Baker for the purpose of providing enhanced classification of respiratory efforts and respiratory stability based on a photo-plethysmographic signal.  
Regarding claim 211, Brain is silent. Lowery teaches wherein the first, second, and third sensors are configured to utilize bio-impedance (paragraph 0004, 0006, 0037, 0052).  Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
Regarding claim 213, Brain is silent. Lowery teaches wherein the second and third sensors comprise conductive material that is painted, sprayed, or printed onto the surface of the first expandable member (paragraph 0002, 0028, 0039). Therefore, it would have been obvious at the time of the invention to modify Brain by Lowery for the purpose of providing electrodes that are brought into close contact with inner esophageal tissue to allow for measurement of cardiac parameters such as cardiac output.
.  
Claims 134 and 210 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Lowery in view of Baker further in view of Reuter “Stroke Volume variations for assessment of cardiac responsiveness to volume loading in mechanically ventilated patients after cardiac surgery”. 
Regarding claim 134, Brain is silent regarding wherein stroke volume variation (SVV) is governed by the following equation: 
    PNG
    media_image1.png
    32
    145
    media_image1.png
    Greyscale
 where SVmax is a maximum stroke volume, SVmin is a minimum stroke volume, and SVmean is a mean stroke volume of two or more stroke volumes (SV), over a respiratory cycle.  
Reuter teaches wherein stroke volume variation (SVV) is governed by the following equation: 
    PNG
    media_image1.png
    32
    145
    media_image1.png
    Greyscale
 where SVmax is a maximum stroke volume, SVmin is a minimum stroke volume, and SVmean is a mean stroke volume of two or more stroke volumes (SV), over a 
Regarding claim 210, Brain is silent regarding wherein stroke volume variation (SVV) is governed by the following equation: 
    PNG
    media_image1.png
    32
    145
    media_image1.png
    Greyscale
 where SVmax is a maximum stroke volume, SVmin is a minimum stroke volume, and SVmean is a mean stroke volume of two or more stroke volumes (SV), over a respiratory cycle.  
Reuter teaches wherein stroke volume variation (SVV) is governed by the following equation: 
    PNG
    media_image1.png
    32
    145
    media_image1.png
    Greyscale
 where SVmax is a maximum stroke volume, SVmin is a minimum stroke volume, and SVmean is a mean stroke volume of two or more stroke volumes (SV), over a respiratory cycle (“calculation of SVV”). Therefore, it would have been obvious at the time of the invention to modify Brain by Reuter for the purpose of providing optimal monitoring of cardiac preload in the critically ill for precise hemodynamic measurement by comparing the value of routinely used preload parameters to that of SVV in monitoring and predicting cardiac response to volume loading.
Claims 207-209 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brain  in view of Lowery in view of Baker (US 20130146056) further in view of Reuter further in view of Pinsky (US 20030167010)
Regarding claim 207, Baker is silent regarding wherein SVmean is determined by the following equation: 
    PNG
    media_image2.png
    20
    258
    media_image2.png
    Greyscale
. 
mean is determined by the following equation: 
    PNG
    media_image3.png
    16
    202
    media_image3.png
    Greyscale
 (paragraph 0067). Therefore, it would have been obvious at the time of the invention to modify Brain by Pinsky for the purpose of determining the optimal treatment for patients meeting certain criteria and classified as hemodynamically unstable and provide a treatment algorithm for managing hemodynamic instability based on measurements for arterial pulse pressure and stroke volume. 
Regarding claim 208, Brain is silent regarding wherein SVmean is determined by taking the mean of all of the two or more stroke volumes within the respiratory cycle.  
Pinsky teaches wherein SVmean is determined by taking the mean of all of the two or more stroke volumes within the respiratory cycle (paragraph 0067, 0071-0072, 0076). Therefore, it would have been obvious at the time of the invention to modify Brain by Pinsky for the purpose of determining the optimal treatment for patients meeting certain criteria and classified as hemodynamically unstable and provide a treatment algorithm for managing hemodynamic instability based on measurements for arterial pulse pressure and stroke volume.
Regarding claim 209, Brain discloses wherein SVmean is determined by removing one or more of the two or more stroke volumes within the respiratory cycle and taking the mean of all remaining stroke volumes. 
 Pinsky teaches wherein SVmean is determined by removing one or more of the two or more stroke volumes within the respiratory cycle and taking the mean of all remaining stroke volumes (paragraph 0067, 0071-0072, 0076). Therefore, it would have been obvious at the time of the invention to modify Brain by Pinsky for the purpose of determining the optimal treatment for patients meeting certain criteria and classified as hemodynamically unstable and provide a  pulse pressure and stroke volume.
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding:
“A person skilled in the art, upon reviewing Brain would not have chosen to modify the LMA-device 20 of Brain by placing sensors onto the main cuff. The OA has not established that Brain describes any strategy or interest in measurement of carotid blood flow or any physiological parameters in the anatomical area of the main cuff 40 placement (i.e. larynx)…the OA has not established that Brain provides any motivation for placing sensors on an LMA device for providing information to generate waveforms representative to blood flow…”. The examiner does not find this argument persuasive. Firstly, based on MPEP 2143 which is example of basic requirement of a prima facie case of obviousness, KSR does not require that the primary reference supply the motivation to combine references.  Lowery does supply the motivation to modify Brain (which has both a tube 22 and a cuff 40) with Lowery (which has a tube 14 and cuff 22), as is appropriate based on KSR, in the first sentence of the abstract e.g. “the current invention provides an endotracheal tube fabricated with an array of electrodes disposed on an inflatable cuff on the tube. The array of electrodes…”. Lowery explicitly teaches why a skilled artisan would put electrodes on an airway tube and satisfies KSR.  
“Furthermore, the office action has not established that Brain defines any need for measurement of any cardiovascular parameters of any kind…”. The examiner notes that it would be unlikely that a patent application would state that their invention lacks in some way. E.g. Brain would not state that they are missing the measurement of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure please see Brain (US 5584290) which is the same inventor as the primary reference used in this application and is a laryngeal mask airway device with sensors. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791